Citation Nr: 1128115	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-13 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a disorder manifested by memory loss including an acquired psychiatric disorder and/or posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for hemorrhoids.

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral knee condition.  

6.  Entitlement to service connection for a bilateral knee condition.

7.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a headache disorder.

8.  Entitlement to service connection for a headache disorder.

9.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for bilateral hearing loss.

11.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus.

12.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran reportedly has active duty service with U.S. Army from May 1985 to March 1993 with subsequent service in the Army Reserves and the Texas Army National Guard (ARNG).  

The Veteran reports serving in Southwest Asia as part of Desert Storm during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In January 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the Atlanta RO.  The hearing transcript is associated with the claims folder.

The Veteran's original claims file, to include his service treatment records (STRs), is missing and presumed lost.  A rebuilt claims file was established in 2006.

The issues of entitlement to service connection for a low back disability, a disorder manifested by memory loss including an acquired psychiatric disorder and/or PTSD, hemorrhoids, a bilateral knee condition, a headache disorder, bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claims file has been lost and only partially rebuilt.

2.  The claims folder reflects a reported history of a September 2003 rating decision which denied claims of entitlement to service connection for hemorrhoids, a bilateral knee condition, a headache disorder, bilateral hearing loss and tinnitus.

3.  Evidence added to the record since the filing of the application to reopen includes the Veteran's testimony of hemorrhoid surgery in service, injuries to the back and knees during service, recurrent headaches since service, and acoustic trauma in service which is partially corroborated by affidavits from former service mates; the newly submitted evidence provides a more complete picture of the nature and etiology of these disorders and raises a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

New and material evidence has been received since the final decisions that denied service connection for hemorrhoids, a bilateral knee condition, a headache disorder, bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the RO has determined that the claims of service connection for hemorrhoids, a bilateral knee condition, a headache disorder, memory loss, bilateral hearing loss and tinnitus are subject to a prior final rating decision dated September 2003.  

Unfortunately, the RO has provided no documentary evidence supporting this assertion as there are no rating decisions (or other supportive documentation) attached to the record.  As such, the Board is placed in the impossible position of determining whether new and material evidence has been presented to reopen prior final denials.  

Regardless of the prior disposition of these claims, it is clear to the Board that newly submitted evidence by the Veteran is sufficient to reopen the claims.

Evidence added to the record since the filing of the application to reopen in 2006 includes the Veteran's testimony of hemorrhoid surgery in service, injuries to the back and knees during service, recurrent headaches since service, and acoustic trauma in service which must be presumed as true for reopening purposes.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran has also submitted statements from former service mates corroborating the Veteran's assertions of back and knee injuries during service as well as hemorrhoid surgery during service.  To the extent the Veteran's statements and testimony are not new, the lay witness affidavits serve to corroborate the Veteran's allegations of inservice injury and treatment.  See Bostain v. West, 11 Vet. App. 124, 128 (1998) (corroborative evidence can constitute new and material evidence).

With respect to the applications to reopen the claims of service connection for hemorrhoids, a bilateral knee condition, a headache disorder, bilateral hearing loss and tinnitus, the Board finds that the newly submitted evidence provides a more complete picture of the nature and etiology of these disorders which, when combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claims.  These claims, therefore, are reopened.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110, 117 (2010); Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  To this extent only, the appeal is granted.

With respect to the "memory loss" claim, the Veteran has reported serving in combat during the Persian Gulf War.  An August 2010 VA clinical record noted positive PTSD and depression screens which included the symptom of concentration difficulties.  Notably, VA's Schedule for Rating Disabilities includes memory loss and concentration difficulties as part of the criteria for evaluating the severity of a mental disorder.  See 38 C.F.R. § 4.130.

On this record, it appears to the Board that the Veteran may be seeking service connection for an acquired psychiatric disorder and/or PTSD for which memory loss is a symptom of the disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim should focus upon the symptoms the claimant is attempting to service-connect however diagnosed).  As such, regardless of a prior final denial on the "memory loss" claim, the Board finds that the Veteran has raised an entirely new claim from that reportedly decided in September 2003.  As such, the new and material standard does not apply.  Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (a new claim can be raised with the submission of a diagnosis not previously considered).

As addressed in the remand below, the Board defers adjudication of these claims on the merits pending additional development.


ORDER

New and material evidence having been presented, the claims of entitlement to service connection for hemorrhoids, a bilateral knee condition, a headache disorder, bilateral hearing loss and tinnitus are reopened.  To this extent only, the appeal is granted.


REMAND

The record currently before the Board consists of a "rebuilt" claims file.  This claims file primarily consists of the Veteran's April 2006 claim for compensation benefits, VA clinical records since 2002 and records submitted by the Veteran, which include lay statements and medical records from the Texas ARNG.  Unfortunately, the RO must undertake further efforts to rebuild this claims folder.

The October 2006 RO rating decision appealed to the Board refers to a September 2003 rating decision although there is no documentary evidence of record to support this assertion.  Clearly, the RO has not rebuilt this claims folder to the full extent possible.  Thus, the case is remanded for RO association of copies of any records pertaining to the Veteran's prior claims for compensation benefits, to include the reported September 2003 rating decision denying claims of service connection for hemorrhoids, a bilateral knee condition, a headache disorder, memory loss, bilateral hearing loss and tinnitus.

The Board next notes that the Veteran has reported combat service in the Persian Gulf War which raises the potential applicability of provisions relating to undiagnosed illnesses under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  On remand, the Veteran should be provided notice of these criteria.

The law requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A.  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Id.

As a result of the lost claims file, the Veteran's service treatment records (STRs) are missing.  In such a situation, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

At his hearing in January 2011, the Veteran testified to a back injury in approximately 1983 which resulted in a hospitalization at a military facility in Nürnberg, Germany.  On remand, the RO should determine whether the U.S. Army Hospital in Nürnberg, Germany still exists and, if so, whether this entity has records of the reported hospitalization of the Veteran in 1983.

The record also reflects that the Veteran has served with the Texas ARNG from 1993 to at least 2004.  The only records pertaining to this service involves several Texas ARNG documents submitted by the Veteran himself.  On remand, the RO must contact the Texas Adjutant Generals' Office and request all personnel and medical records of the Veteran in their possession.  The RO should also request any personnel and medical records in the possession of the National Personnel Records Center (NPRC), including verification as to whether the Veteran served in Southwest Asia during the Persian Gulf War. 

The Veteran has testified to treatment at the Temple VA Medical Center (VAMC) since 1993.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The record only contains VA clinical records since 2002, which are the only records found in VA's Compensation and Pension Record Interchange (CAPRI).  See VA Form 10-7131 dated August 2006.  

However, there is no documentation of record that the Temple VAMC conducted a search for nonelectronic records.  On remand, the RO should once again attempt to obtain any nonelectronic treatment records from the Temple VAMC dating back to 1993.  If such records are not available, the RO must obtain positive documentation of this for the record.

Finally, VA has a duty to provide medical examination and opinion when the record suggests a possible association between a current disability and active service.  38 U.S.C.A. § 5103A(d).  The Veteran has claimed tinnitus and decreased hearing acuity, which provides some evidence of a current disability.  See Charles v. Principi, 16 Vet. App. 370 (2002).  At his hearing in February 2011, the Veteran testified to military duties which included serving as a tanker and as an explosives engineer.  The Board finds that medical opinion is necessary to determine whether the Veteran manifests hearing loss and tinnitus disability and, if so, whether such disorder(s) are related to active service.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran the following notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b):

   a) the criteria for establishing service connection for an acquired psychiatric disorder and/or PTSD;

   b) the criteria for establishing service connection for an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317;

   c) the alternative sources of evidence which may be used to supplement missing STRs; and

   d) to submit all records pertinent to the claims in his possession, to include his Department of Defense Form 214.

2.  Obtain the following records in the possession of a federal agency:

   a) all copies of any records pertaining to the Veteran's prior claims for compensation benefits, to include the reported September 2003 rating decision denying claims of service connection for hemorrhoids, a bilateral knee condition, a headache disorder, memory loss, bilateral hearing loss and tinnitus; 

   b) determine whether the U.S. Army Hospital in Nürnberg, Germany still exists and, if so, whether this entity has records of the reported hospitalization of the Veteran in 1983;

   c) all personnel and medical records of the Veteran in the custody of the Texas Adjutant Generals' Office; 

   d) all personnel and medical records of the Veteran in the custody of the NPRC including verification as to whether the Veteran served in Southwest Asia during the Persian Gulf War;
   
   e) attempt to obtain any nonelectronic treatment records from the Temple VAMC dating back to 1993 (if such records are not available, the RO must obtain positive documentation of this for the record); and 

	f) obtain records of the Veteran's VA clinical treatment since February 2011.

3.  Following completion of directives 1 and 2, the Veteran should be notified of any federal records which could not be obtained.

4.  Following completion of directive 3 (if applicable), schedule the Veteran for appropriate VA examination to determine whether the Veteran manifests hearing loss and tinnitus disability and, if so, whether such disorder(s) are related to active service.  Following examination, the VA examiner is requested to address the following questions:

   a) whether the Veteran manifests hearing loss disability in the right and/or left ear; 

   b) if hearing loss disability per 38 C.F.R. § 3.385 is shown, provide opinion as to whether it is at least as likely as not (probability of 50% or greater) that the Veteran's current right and/or left ear hearing loss is the result of exposure to noise trauma during service or is otherwise related to active service; and 

   c) whether it is at least as likely as not (probability of 50% or greater) that the Veteran's current tinnitus is the result of exposure to noise trauma during service or is otherwise related to active service?

5.  Thereafter, readjudicate the claims.  In so doing, the RO must determine the potential applicability of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


